Authorization o f Immigration Emergency Fund
Reimbursements
The continuing resolution enacted on September 30, 1995, does not limit or suspend the authority
that would otherwise exist for the obligation or expenditure o f an Immigration Emergency Fund
reimbursement pursuant to section 404(b) of the Immigration and Nationality Act.
T he Immigration Emergency Fund m ay be used to reimburse the State o f Florida for its increase
in social service and health expenses deriving from the influx o f Cuban immigrants resulting from
a presidential decision.

November 8, 1995
M e m o r a n d u m O p in io n f o r t h e
A s s is t a n t A t t o r n e y G e n e r a l f o r A d m in is t r a t io n

Section 404(b) of the Immigration and Nationality Act (“ INA” ) established
the Immigration Emergency Fund (“ IEF” ). See INA § 404(b), 8 U.S.C. §1101
note. On September 28, 1995, President Clinton determined that an immigration
emergency existed within the meaning of section 404(b) and that a $6,000,000
reimbursement should be made available from the IEF to reimburse those who
assisted in the enforcement of immigration laws in connection with the repatriation
of aliens interdicted en route to the United States and being smuggled by orga­
nized international syndicates. As required by section 404(b)(1), the President cer­
tified his determination to the Judiciary Committees of the House of Representa­
tives and the Senate on October 3, 1995. On September 28, 1995, the Deputy
Attorney General, addressing a separate matter, but also acting pursuant to section
404(b) of the INA, authorized an $18,000,000 reimbursement to the State of
Florida.1 On September 30, 1995, just prior to the October 1, 1995, commence­
ment of the new fiscal year, Pub. L. No. 104-31, 109 Stat. 278 (1995) (“ Con­
tinuing Resolution” ) was approved. The Continuing Resolution provides funds
and authority to continue various government programs, operations, and activities
that would otherwise have experienced a lapse in appropriations and remains in
effect until November 13, 1995, at the latest.
You have asked for our opinion on two questions raised by the authorization
of these reimbursements. First, you have asked whether they are prohibited from
being made under the terms of the Continuing Resolution. Second, you have asked
whether the terms of the IEF permit the $18,000,000 reimbursement authorized
to Florida. We answer these questions in turn.
1 Because the Deputy Attorney General authorized the reimbursement pursuant to section 404(b)(2)(A), a presi­
dential determination o f em ergency and certification to Congress were not required. See id. §404(b)(2)(C) ( “ [f|or
purposes o f subparagraph (A), the requirement o f paragraph (1) that an immigration emergency be determined shall
not apply” ). This reimbursement was thus obligated on September 28,1995, during fiscal year 1995.

278

Authorization o f Immigration Emergency Fund Reimbursements

I.

The IEF is a “ no year fund” — that is, Congress did not limit the appropriations
it made to the IEF to a specific fiscal year or set of fiscal years, nor did it establish
that the authority granted by section 404(b) would expire. Instead, Congress at
irregular intervals appropriates funds to the IEF to “ remain available until
expended.” The Administration did not submit a request for IEF funds in its fiscal
year 1996 appropriations request.2
The act creating the IEF authorizes reimbursements in two different cir­
cumstances. When the President declares an immigration emergency and certifies
that determination to the Judiciary Committees of the House and Senate, IEF funds
can be used to increase border patrols or other enforcement activities of the
Immigration and Naturalization Service (“ INS” ) or to reimburse states and local­
ities in providing assistance requested by the Attorney General. See INA § 404(b),
8 U.S.C. §1101 note. The authorization to use up to $6 million of the IEF to
reimburse third countries was made pursuant to this authority.
IEF funds can also be used to reimburse states and localities providing assist­
ance to the Attorney General under certain specified conditions, or under any other
circumstance determined by the Attorney General. Id. The authorization to use
up to $18,000,000 of the IEF to make reimbursements to Florida was issued pursu­
ant to this authority.3
As we understand it, there is concern that the Continuing Resolution limits or
suspends the authority that would otherwise exist for the obligation or expenditure
of these monies pursuant to section 404(b) of the INA. This concern rests on
the belief that the Continuing Resolution prohibits all obligations or expenditures
except those expressly provided for in the Continuing Resolution itself. This is
a misunderstanding of the Continuing Resolution.
Many of the federal government’s continuing programs, projects, and activities
are funded through one of the thirteen appropriations bills that are enacted
annually. Those programs, projects, and activities may only continue after the
conclusion of a fiscal year if the relevant appropriations bill has been enacted
for the following fiscal year.4 On the occasions when Congress has failed to enact
any or all of these annual appropriations bills by the end of the preceding fiscal
year, Congress has typically enacted a continuing resolution to allow those pro­
grams that would otherwise lapse to continue until an annual appropriation is
2 In 1989, Congress appropriated $35,000,000 lo the IEF. See Pub. L. No. 101-162, tit. II, 103 Stat. 988, 1000
(1989). It did not appropriate money to the IEF again until October 1993, when it appropriated $6,000,000. See
Pub. L. No. 103-121, tit. I, 107 Stat. 1153, 1161 (1993). Most recently, Congress appropriated $75,000,000 for
the IEF in August 1994. See Pub. L. No. 103-317, tit. I, 108 Stat. 1724, 1732 (1994).
3 The Deputy Attorney General is authorized to exercise all o f the authority of the Attorney General. See 28
C.F.R. §0.15(a) (1995).
4 This generally applicable statement is subject to statutory exceptions, most notably those contained in the
Antideficiency Act. See 31 U.S.C. §§ 1341-1342.

279

Opinions o f the Office o f Legal Counsel in Volume 19

enacted. See 2 Office of the General Counsel, United States General Accounting
Office, Principles o f Federal Appropriations Law 8-2 (2d ed. 1992).
Under this usual practice, a continuing resolution does not apply to obligations
validly incurred during the preceding fiscal year. The $18,000,000 grant to Florida
was validly obligated in fiscal year 1995, and so would not be covered under
a standard continuing resolution.5 There also are programs, projects, and activi­
ties— such as the IEF— that are not dependent upon annual appropriations bills
for appropriations or authority. Traditionally, continuing resolutions do not apply
to these programs, projects, or activities. Of course, Congress could, if it chose,
extend the coverage of a continuing resolution to include all programs, projects,
and activities; however, we find nothing in the Continuing Resolution’s text to
suggest that Congress altered its usual practice in a way that affects the IEF.
We understand the contention that the current Continuing Resolution limits or
suspends the authority and prior authorization otherwise applicable to the IEF to
be based on section 107, which provides: “ Appropriations made and authority
granted pursuant to this joint resolution shall cover all obligations or expenditures
incurred for any program, project, or activity during the period for which funds
or authority for such project or activity are available under this joint resolution.”
Id. § 107, 109 Stat. at 280. The natural reading of this section is that it contains
a term that defines the scope of coverage of the appropriations made and authority
granted by the Continuing Resolution (“ all obligations or expenditures incurred
for any program, project, or activity” ), as well as a term that defines the duration
of the time period during which that scope of coverage applies (“ during the period
for which funds or authority for such project or activity are available under this
joint resolution” ). In addition to specifying scope of coverage and duration of
coverage for programs, projects or activities for which the Continuing Resolution
does contain appropriations and authority, however, it has also been suggested
that this section applies to programs, projects or activities for which the Con­
tinuing Resolution does not contain appropriations or authority. In other words,
the suggestion is that there is a negative implication to this section that any pro­
gram, project or activity not affirmatively provided funding or authority by the
Continuing Resolution is thereby denied appropriations and authority, notwith­
standing any other provisions o f law. Perhaps this suggestion rests in part on the
belief that the use of the expression “ any program, project, or activity” within
the scope of coverage term extends the applicability of section 107 to all programs,
projects or activities of the government.
As we have indicated already, this reading would be inconsistent with the usual
practice and understanding of Continuing Resolutions. More importantly, it simply
5 It is not clear w hether the $6,000,000 reimbursement was obligated in fiscal year 1995 or 1996. The IEF requires
the President to determ ine that an immigration emergency exists and to certify that fact to Congress. Because the
President did not certify the immigration emergency to Congress until O ctober 3, 1995, it is arguable that the
$6,000,000 reim bursem ent was not obligated until fiscal year 1996. W e need not resolve this question because,
as w e dem onstrate infra, the Continuing Resolution does not apply to the IEF.

280

Authorization o f Immigration Emergency F und Reimbursements

is not possible to read section 107 in a way that supports such a negative implica­
tion. Interpreting “ any” in the scope of coverage term to encompass “ all”
government programs, so as to deny appropriations or authority to programs,
projects or activities not affirmatively granted funds or authorization by the Con­
tinuing Resolution, does not produce the result of withholding authority from such
programs. Instead, the duration of coverage of this section with respect to a pro­
gram for which the Continuing Resolution does not appropriate monies or grant
authority equals zero, because the “ period for which funds or authority for such
project or activity are available under this joint resolution” is zero. In other words,
section 107 would have the effect of covering all obligations or expenditures for
such a program for a time period of zero moments— which is tantamount to
saying that the section does not cover such a program. Rather than giving the
section this self-abnegating reading, it makes far more sense to understand that
the limitation to programs affirmatively covered by appropriations or authorities
in the Continuing Resolution that is the natural reading of the subject of the sec­
tion (“ [appropriations made and authority granted pursuant to this joint resolu­
tion” ), and that is expressed in the durational term (“ for which funds or authority
for such project or activity are available under this joint resolution” ) also applies
to the phrase “ any program, project or activity” in the scope of coverage term,
so that the entire section is read to apply only to programs, projects or activities
that are affirmatively covered by appropriations or authorities in the Continuing
Resolution. Nevertheless, the operative result of the section is the same whether
“ any program, project or activity” is viewed as limited in this way or not: section
107 by its terms does not withdraw appropriations or authorities otherwise pro­
vided by law when those programs are not affirmatively covered by the Con­
tinuing Resolution.
Accordingly, the authorization of section 404(b) to obligate and expend avail­
able IEF appropriations would only be affected by the Continuing Resolution if
some express provision of the Continuing Resolution applies to it. None does.
The only two sections of the Continuing Resolution that might conceivably cover
the obligations from the IEF are sections 101 and 111. Neither of these sections,
however, actually does.
The Continuing Resolution provides appropriations and authority for “ con­
tinuing projects or activities” covered in the appropriations bills listed in section
101. As already indicated, none of these bills authorizes or appropriates for the
IEF. The Continuing Resolution also provides authority and appropriations for
three categories of ongoing projects or activities in section 111, but none of these
categories applies to the IEF. First, it applies “ whenever an Act listed in section
101 as passed by both the House and Senate as of October 1, 1995, does not
include funding for an ongoing project or activity for which there is a budget
request.” Id. § 111, 109 Stat. at 280. This category is inapplicable, as the Adminis­
tration made no budget request for the IEF. Second, section 111 applies “ when­
281

Opinions o f the Office o f Legal Counsel in Volume 19

ever an Act listed in section 101 has been passed by only the House or only
the Senate as of October 1, 1995 and an item funded in fiscal year 1995 is not
included in the version passed by the one House.” Id. This category does not
describe the IEF, for the Departments of Commerce, Justice, and State, the
Judiciary, and Related Agencies Appropriation Act, 1996, Pub. L. No. 104-134,
110 Stat. 1321, had passed both houses of Congress by October I, 1995. Finally,
section 111 applies “ whenever the rate for operations for an ongoing project or
activity provided by section 101 for which there is a budget request would result
in the project or activity being significantly reduced.” Continuing Resolution,
§111, 109 Stat. at 280. This category does not apply to the IEF both because
the IEF is not covered by section 101 and because there is no budget request
for the IEF. Finally, section 111 provides that “ [n]o new contracts or grants shall
be awarded in excess of an amount that bears the same ratio to the rate for oper­
ations provided by this section as the number of days covered by this resolution
bears to 366.” Id. (Emphasis added.) Because the IEF’s rate for operations is
not provided by section 111 or any other provision of the Continuing Resolution,
but rather is provided by section 404(b) of the INA, section 111 does not apply
to the IEF.
II.
Your second question relates to an $18,000,000 allocation to Florida for that
state’s expenses deriving from the influx of Cuban immigrants resulting from the
President’s decision to “ bring into the United States the Cuban population on
Guantanamo and to repatriate Cuban migrants apprehended at sea in the future.”
Memorandum for the Deputy Attorney General, from Amy Jeffress, Special
Assistant to the Deputy Attorney General at 1 (Aug. 30, 1995) (“ Jeffress
Memo” ). Specifically, you have asked (a) whether the IEF may be used to offset
the increase in social service and health care costs that Florida will bear as a
result of the President’s decision and (b) if so, whether the allocation may be
disbursed prospectively— that is, before Florida actually has incurred the antici­
pated increased social service and health care expenses. For the reasons set forth
below, we believe that the purposes for which the allocation is to be made are
permissible under the statute and implementing regulations; however, we do not
believe that the payments may be made prospectively.
A.
In 1986, Congress established the IEF to be available in case of a presidentially
declared immigration emergency. See Immigration Reform and Control Act of
1986, Pub. L. No. 99-603 §113, 100 Stat. 3359, 3383.6 Congress specifically
6 Date corrected and citation added by editors.

282

Authorization o f Immigration Emergency Fund Reimbursements

had in mind the Mariel boatlift. See, e.g., H.R. Rep. No. 99-682(1), at 65 (1986),
reprinted in 1986 U.S.C.C.A.N. 5649, 5669. In 1990, Congress added a section
permitting the Attorney General to use up to $20,000,000 to reimburse states for
immigration-related expenses that were not incurred in a presidentially declared
immigration emergency. Immigration Act of 1990, Pub. L. No. 101-649, §705,
104 Stat. 4978, 50877 (“ [T]he requirement . . . that an immigration emergency
be determined shall not apply.” ). That section allows the Attorney General to
reimburse states for their assistance to the Attorney General whenever the number
of asylum claims for a calendar quarter exceeds by 1,000 the applications received
in the previous quarter; the lives, property, safety, or welfare of the state’s resi­
dents are endangered; or “ in any other circumstances as determined by the
Attorney General.” INA § 404(b)(2)(A), 8 U.S.C. §1101 note. Congress thus
expressed, and enacted, its intent to grant the Attorney General broad discretion
to determine when the IEF should be used to reimburse states. Consistent with
this statutory scheme, Congress authorized the Attorney General to promulgate
regulations to implement the IEF and to “ delineat[e] . . . ‘other circumstances.’ ”
See Departments of Commerce, Justice, and State, the Judiciary, and Related
Agencies Appropriations Act, 1992, Pub. L. No. 102-140, § 610(b), 105 Stat. 782,
832 (1991).
Pursuant to this statutory authorization, the Attorney General has issued regula­
tions to govern administration of the IEF and delineate the “ other circumstances”
in which the IEF will be available to reimburse states. The regulations state,
“ [o]ther circumstances means a situation that, as determined by the Attorney Gen­
eral, requires the resources of a State or local government to ensure the proper
administration of the immigration laws of the United States or to meet urgent
demands arising from the presence of aliens in a State or local government’s juris­
diction.” 28 C.F.R. §65.81 (1995). The Attorney General promulgated this delin­
eation of “ other circumstances” along with an explanatory note in which she
observed that costs such as those relating to social services and health care do
not typically fall within this delineation. She also made clear, however, that “ in
limited circumstances” such services could in fact “ assist the Attorney General”
and so would be reimbursable. 59 Fed. Reg. 30,520, 30,521 (1994).
The Deputy Attorney General, who is authorized to discharge the Attorney Gen­
eral’s functions under the IEF, see 28 U.S.C. §510; 28 C.F.R. § 0.15(a), has deter­
mined that Florida’s request represents one of the limited circumstances in which
the regulations and statute allow the IEF to be used to reimburse states for the
cost of social services provided to aliens. See Executive Summary and Request
for Decision (Aug. 30, 1995). The Deputy Attorney General reached her decision
after concluding that the costs Florida has borne, and continues to bear, constitute
urgent assistance to the Attorney General and the federal government generally
7 Date and citation corrected by editors. As issued in 1995, the Opinion cited Pub. L. No. 99-603, 100 Stat.
3359 (1986).

283

Opinions o f the Office o f Legal Counsel in Volume 19

in implementing and enforcing federal immigration law. See id;, Jeffress Memo
at 2-3. We defer to the Deputy Attorney General’s determination.
B.
The $18,000,000 allocation is meant to reimburse Florida for a variety of obliga­
tions, some of which apparently have not yet been incurred but which are antici­
pated. The regulations that the Attorney General promulgated to implement the
legislation establishing the IEF provide for disbursements in the form of a
“ reimbursement agreement, grant, or cooperative agreement.” 28 C.F.R. §§65.84,
65.85 (1995). Generally, we would interpret the term “ grant” as encompassing
payments for purposes in addition to reimbursements and including prospective
payments. Regulations, however, must be interpreted in light of the statutory
authority on which they are based, as a regulation may not expand the authority
granted by its authorizing statute. See, e.g., Bowen v. Georgetown Univ. Hosp.,
488 U.S. 204, 208 (1988). In this instance, the statute establishing the IEF only
provides for reimbursements. The statute ordains that, “ [fjunds . . . shall be avail­
able, by application for the reimbursement of States and localities providing assist­
ance as required by the Attorney General, to States and localities.” INA
§ 404(b)(2)(A), 8 U.S.C. § 1101 note.
The statute thus provides only for “ reimbursement.” The ordinary meaning of
‘‘reimbursement’’ is a repayment or ex post facto compensation for an obligation
already incurred. See, e.g., Webster’s Third New International Dictionary 1914
(1993) (defining “ reimburse” to mean “ to pay back (an equivalent for something
taken, lost, or expended) to someone” ). “ Reimbursement,” at least in its ordinary
usage, does not cover a prospective or advance payment for obligations that have
not yet been incurred but which merely are anticipated. Congress, of course, may
give any meaning it wishes to the terms it uses in statutes, and if it had indicated
that it meant reimbursement to include prospective payments, then such payments
would be permissible. See United States v. Ron Pair Enters., 489 U.S. 235, 242
(1989). There is nothing in the statute or in its legislative history, however, that
addresses the meaning of reimbursement generally or the specific matter of
whether that term might refer to prospective payments. In contrast, there are at
least thirty-four8 statutes that create grants that can be used for either payment
“ in advance or by way of reimbursement.” 9 We take these frequent disjunctive
“ C orrected by editors. As issued in 1995, the opinion read “ at least forty statutes."
9 See 22 U .S.C. § 4025(a); 42 U.S.C. § 254b(d)(4)(B); 42 U.S.C. § 254c(d)(4)(B); 42 U.S.C. § 254f(b)(2)(B); 42
U.S.C. § 286b-8(a); 42 U.S.C. §287a-2(e)(2); 42 U.S.C. §2 9 1 j-1 0 ; 42 U.S.C. §295o(f)(lX A ); 42 U.S.C. § 3 0 0 e 16(a)(4); 42 U .S.C. § 3 0 0 j-9 (d )(l); 42 U .S.C . §1394; 42 U.S.C. §3057m ; 42 U.S.C. 5022; 42 U.S.C. §6082(e);
42 U.S.C. § 6978(a); 42 U.S.C. 7601(c), 42 U.S.C. § 10904(b), 42 U.S.C. § 12651d(b)(2)(B); see also 21 U.S.C.
§ 1177(e); 25 U.S.C. §450j(b); 25 U.S.C. § 1612(b)(2); 25 U.S.C. § 1656(b); 29 U.S.C. § 1579(c); 38 U.S.C.
§ 8 2 0 1(d); 42 U.S.C. §242a(c); 42 U S.C. §242m (e)(l); 42 U.S.C. §626(c); 42 U.S.C. § 1310(a)(3); 42 U.S.C.
§ 139 5 b -l(a)(l)(K )(2 ); 42 U.S.C. §2000c-5; 42 U.S.C. §3029(a); 42 U.S.C. §3037a(b); 42 U.S.C. §5657(a); 42
U.S.C. §9832(3).

284

Authorization o f Immigration Emergency Fund Reimbursements

references to reimbursement, on the one hand, and prospective payments, on the
other, as strong evidence that Congress does not ordinarily understand the term
“ reimbursement” to include prospective payments or payment “ in advance.” We
therefore adhere to the ordinary meaning of “ reimbursement,” see Bums v.
Alcala, 420 U.S. 575, 580-81 (1975); Banks v. Chicago Grain Trimmers A ss’n,
390 U.S. 459, 465 (1968), and conclude that the IEF may not be used to cover
prospective costs. Consequently, we interpret the term “ grant” in the regulations
as referring only to grants that reimburse states for obligations already incurred.
This conclusion is not at odds with the meaning or usage of the term “ grant.”
There are at least three statutes that establish grant funds that, by their terms,
are available exclusively for reimbursements. See 10 U.S.C. § 1152(d)(1); 20
U.S.C. § 8004(a); 49 U.S.C. §31103. The statutes discussed above that provide
for either reimbursement or payment in advance also demonstrate that reimburse­
ment is not a payment method that is antithetical to grantmaking. This narrower
construction of the term “ grant” also finds support in the explanatory material
accompanying the regulation, which sets forth that “ [t]he rule has been amended
to allow the Attorney General to use the grant or cooperative agreement process
to provide funding, in addition to negotiating a separate reimbursement agreement.
Accordingly, State and local governments may also use standard grant applica­
tions.” 59 Fed. Reg. at 30,521 (emphasis added). By adding the term “ grant”
the Attorney General apparently meant to make available an additional process
for seeking disbursements from the IEF and to utilize standard forms with which
applicants were already familiar. All of this may be accomplished even though
grants that are issued from the IEF are available to grantees only for the purpose
of reimbursing obligations that grantees have already incurred. This narrower
construction of grant, then, does not undermine the stated purposes of the Attorney
General in allowing grants to be made from the IEF. This construction of the
statutory term “ reimbursement” and the regulatory term “ grant” does not deny
the authority of the Attorney General to commit a certain portion of the IEF for
reimbursement to a state before the state has incurred obligations in the full
amount. Rather, our construction merely would prohibit full disbursement of the
grant amount before the recipient state has incurred obligations in the full amount
of the grant.
CHRISTOPHER SCHROEDER
Deputy Assistant Attorney General
Office o f Legal Counsel

285